Name: Commission Regulation (EEC) No 353/90 of 9 February 1990 on the conclusion of processing contracts for oranges in Spain and in Portugal in respect of 1989/90 marketing year production
 Type: Regulation
 Subject Matter: food technology;  civil law
 Date Published: nan

 10 . 2 . 90 Official Journal of the European Communities No L 38/33 COMMISSION REGULATION (EEC) No 353/90 of 9 February 1990 on the conclusion of processing contracts for oranges in Spain and in Portugal in respect of 1989/90 marketing year production THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2601 /69 of 18 December 1969 laying down special measures to encourage the processing of mandarins, satsumas, Clemen ­ tines and oranges ('), as last amended by Regulation (EEC) No 3848/89 (2), and in particular Article 3 (2) thereof, Whereas Article 7 ( 1 ) of Commission Regulation (EEC) No 1562/85 of 7 June 1985 laying down detailed rules for the application of measures to encourage the processing of certain citrus fruit and the marketing of products processed from lemons (J), as last amended by Regulation (EEC) No 2987/89 (4), stipulates that industrial processing contacts for oranges are to be concluded before 15 February ; Whereas in Spain and Portugal , due to exceptional meteo ­ rological conditions, producers and processors have been able to conclude contracts for small quantities of oranges only ; whereas the Spanish and Portuguese authorities should, as they have requested be authorized to set a later date for the conclusion of processing contracts for oranges for which financial compensation is granted under Council Regulation (EEC) No 2601 /69 . Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 For the 1989/90 marketing year Spain and Portugal are authorized to set 30 April 1990 as the final date for the conclusion of processing contracts for oranges for which financial compensation is granted under Regulation (EEC) No 2601 /69 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 1 990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 324, 27 . 12. 1969 , p. 21 . 0 OJ No L 374, 22. 12. 1989, p. 6. (') OJ No L 152, 11 . 6. 1985, p. 5. O OJ No L 286, 4. 10 . 1989, p. 10 .